Title: To Benjamin Franklin from Richard Price, 12 July 1784
From: Price, Richard
To: Franklin, Benjamin




Dear Sir
Newington Green July 12th: 1784

I request your acceptance of the pamphlet which accompanies this letter. It is intended entirely for America, and you are one of the first persons to whom it has been communicated. Most of the few copies which I have printed will be convey’d to America; and I hope the united States will forgive my presumption in Supposing myself qualified to advise them. Indeed I almost feel myself ashamed of what I have done but the consciousness wch I have that it is well-intended, and that my address to them is the effusion of a heart that wishes to Serve the best interests of Society, helps to reconcile me to myself in this instance, and it will, I hope, engage the candour of others.
The letter from M. Turgot which you will receive with this Stands at present in the Press, and will Stand there till I Shall be made acquainted with your opinion concerning the propriety of making it public by conveying it to the united States with my own Pamphlet. The reason of my doubts about this

is the charge of Secrecy with which it concludes, and which you will find written in the margin. In compliance with this charge I have hitherto kept this letter private; but lately I have consider’d that probably it was only Some apprehension of personal inconvenience that led him to give this charge, and that consequently the obligation to comply with it ceased with his life. Dreading, however, every thing that might be reckon’d a breach of confidence, my Scruples are continually returning upon me; and I feel them the more, when I think that possibly he may have left a family which may Suffer in France when it appears there that he was so much a friend to liberty as this letter will Shew him to be. In this State of mind I cannot make myself easy in any other way than by determining to request the favour of your judgment and to abide by it. Should you think that no ill consequences can result from publishing this letter to any family that M. Turgot may have left, and that his death has free’d me from any obligation to keep it Secret, I will order it to be printed off and Send it to America with my pamphlet. Should you think the contrary, it Shall be Suppress’d and I Shall depend on your being so good as to destroy the copy now Sent you. You will add much to the obligation I am under to you for all your friendship by giving me a few lines on this Subject as soon as may be convenient to you. Should you think it improper to write by the post, a letter or any parcel you may wish to convey to London, may be Sent by Miss Wilkes who is on a visit

with the Dutchess de la Valliere at Paris and will return the 2d: of August.
I writ to you by the Post about three months ago, and hope you received my letter. I have heard lately with pleasure that you are pretty well. May your health and life and usefulness be continued as long as the course of nature will admit. Are we never to have the Satisfaction of Seeing you again in London? I have lately been at Birmingham to visit Dr Priestley. He is very happy there and going on Successfully with his experimts:.
Mrs Price desires to be respectfully remember’d to you. She is in a very weak and low State, but not worse than She has been for Some time. We are thinking of Spending the next month at Brighthelmston. Wishing you every blessing I am, my Dear Friend, with the greatest regard ever Yours

Richd: Price



Perhaps Some passages may occur to you in M. Turgot’s letter wch: might be best omitted, Should you approve of publishing it. I have marked one in P. 91 and another in P. 102.

 
Addressed: To / Benjamin Franklin Esq: / a / Passy / Near Paris
Notation: Richd. Price 12 July 1784.—
